DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the After Final amendment filed 5/25/2022.  As directed by the amendment, claims 1, 2, 11, 12, 14, 15, 17, 18, and 20 have been amended, claims 13 and 19 have been cancelled, and claims 21 and 22 have been added. As such, claims 1-12, 14-18 and 20-22 are pending in the instant application.
Applicant’s amendments to claim 11 addresses the drawing objection, which is hereby withdrawn.
Applicant’s amendment to claim 12 to remove the second tab indents from the lines beginning with “a delivery conduit” and “a patient interface device” addresses the objection thereto, which is hereby withdrawn.
Applicant’s amendments to the subject matter of claims 13 and 19 (now included in claims 1 and 12, respectively) clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Balconi-Lamica on 6/14/2022.

The application has been amended as follows [alternatively, see the attached Office Action Appendix]: 
Claim 1, line 18, amended such that ‘wherein…’ starts on its own line with a single tab indent
Cancelled claim 2
Claim 3, line 16, amended such that ‘wherein…’ starts on its own line with a single tab indent
Claim 12, line 20, amended such that ‘wherein…’ starts on its own line with a double tab indent
Claim 20, line 3 deleted “at least one” and inserted ---a---
Added new claim 23 to read as follows:
23. The system of claim 12, wherein the cylindrical portion is fixedly coupled to the lid.

Reasons for Allowance
Claims 1, 3-12, 14-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art of Chiu or Choi (and also previously-cited Burton, Uchiyama and Robert) teaches a coupling arrangement between a housing and a lid, the coupling arrangement comprising (a generally cylindrical portion with) a passage therein for delivering a flow of breathing gas from a flow generator to a humidifier, the cylindrical portion/passage is not disposed about an axis about which the lid is rotatably coupled to the housing, or defined by a hinge arrangement that rotatably couples the lid to the housing. Accordingly, claims 1, 3 and 12 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 4-11, 14-18 and 20-23 depend from claim 1, 3 or 12 and are considered patentable by virtue of their dependence from claim 1, 3 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRYN E DITMER/Primary Examiner, Art Unit 3785